Exhibit 10.4

AMENDED AND RESTATED ESCROW AGREEMENT






UMB Bank, N.A.
1010 Grand Blvd., 4th Floor
Mail Stop: 1020409
Kansas City, MO 64106


Re:    Cole Office & Industrial REIT (CCIT II), Inc.


Ladies and Gentlemen:


This will confirm our agreement to amend and restate our Escrow Agreement, dated
as of August 27, 2013, as follows:


COLE OFFICE & INDUSTRIAL REIT (CCIT II), INC., a Maryland corporation (the
“Company”), will issue in a public offering (the “Offering”) shares of its
common stock (the “Stock”) pursuant to a registration statement on Form S-11
filed by the Company with the Securities and Exchange Commission. Cole Capital
Corporation, an Arizona corporation (the “Dealer Manager”), will act as dealer
manager for the offering of the Stock. The Company is entering into this
agreement to set forth the terms on which UMB BANK, N.A. (the “Escrow Agent”),
will, except as otherwise provided herein, hold and disburse the proceeds from
subscriptions for the purchase of the Stock in the Offering until such time as:
(i) the Company has received subscriptions for at least $2,500,000 in shares of
Stock in the Offering (the “Required Capital”); (ii) in the case of
subscriptions received from residents of Pennsylvania (“Pennsylvania
Subscribers”), the Company has received subscriptions for Stock resulting in
total minimum capital raised of $125,000,000 (the “Pennsylvania Required
Capital”); and (iii) in the case of subscriptions received from residents of
Washington (“Washington Subscribers”), the Company has received subscriptions
for Stock resulting in total minimum capital raised of $25,000,000 (the
“Washington Required Capital”).


The Company hereby appoints UMB Bank, N.A. as Escrow Agent for purposes of
holding the proceeds from the subscriptions for the Stock, on the terms and
conditions hereinafter set forth:


1.    Until such time as the Company has received subscriptions for Stock
resulting in total minimum capital raised equal to the Required Capital and such
funds are disbursed from the Escrow Account (as defined below) in accordance
with paragraph 3(a) hereof, persons subscribing to purchase the Stock (the
“Subscribers”) will be instructed by the Dealer Manager or any soliciting
dealers to remit the purchase price in the form of checks, drafts, wires,
Automated Clearing House (ACH) or money orders (hereinafter “instruments of
payment”) payable to the order of “UMB Bank, N.A., Agent for Cole Office &
Industrial REIT (CCIT II), Inc.” or a recognizable contraction or abbreviation
thereof, including but not limited to, “UMB Bank, N.A., f/b/o CCIT II” or, in
the event that the purchase is made using a subscription agreement covering the
Stock and the stock of one or more other Cole REITs, “UMB Bank, N.A., Agent for
Cole REIT” or a recognizable contraction or abbreviation thereof. After
subscriptions are received resulting in total minimum capital raised equal to
the Required Capital and such funds are disbursed from the Escrow Account in
accordance with paragraph 3(a) hereof, subscriptions shall continue to be so
submitted unless otherwise instructed by the Dealer Manager. Any checks, drafts
or money orders received made payable to a party other than the Escrow Agent (or
after the Required Capital is received, made payable by a Subscriber other than
a Pennsylvania Subscriber or a Washington Subscriber to a party other than the
party designated by the Dealer Manager) shall be returned promptly to the
soliciting dealer who submitted the check, draft or money order. Within one (1)
business day after receipt of instruments of payment from the Offering, the
Dealer Manager, the Company or their respective

1

--------------------------------------------------------------------------------




agents will (a) send to the Escrow Agent: each Subscriber’s name, address,
number of shares purchased, and purchase price remitted, and (b) Escrow Agent
will deposit the instruments of payment from such Subscribers into an
interest-bearing deposit account entitled “Escrow Account for the Benefit of
Subscribers for Common Stock of Cole Office & Industrial REIT (CCIT II), Inc.”
(the “Escrow Account”), which deposit shall occur within one (1) business day
after the Escrow Agent’s receipt of the instrument of payment, until such Escrow
Account has closed pursuant to paragraph 3(a) hereof. The Escrow Agent agrees to
maintain the funds contributed by the Pennsylvania Subscribers and the
Washington Subscribers in a manner in which they each may be separately
accounted for on the records of Escrow Agent so that the requirements of Section
3 of this Agreement can be met. The Escrow Account will be established and
maintained in such a way as to permit the interest income calculations described
in paragraph 7. The Company shall, and shall cause its agents to, cooperate with
the Escrow Agent in separately accounting for Pennsylvania and Washington
subscription proceeds in the Escrow Account, and the Escrow Agent shall be
entitled to rely upon information provided by the Company or its agents in this
regard.


2.    The Escrow Agent agrees to promptly process for collection the instruments
of payment upon deposit into the Escrow Account. Deposits shall be held in the
Escrow Account until such funds are disbursed in accordance with paragraph 3
hereof. Prior to disbursement of the funds deposited in the Escrow Account, such
funds shall not be subject to claims by creditors of the Escrow Agent, the
Company, the Dealer Manager, any soliciting dealer or any of their respective
affiliates. If any of the instruments of payment are returned to the Escrow
Agent for nonpayment prior to receipt of the Required Capital or, in connection
with subscriptions from Pennsylvania Subscribers or Washington Subscribers, the
Pennsylvania Required Capital or the Washington Required Capital, respectively,
the Escrow Agent shall promptly notify the Dealer Manager and the Company in
writing via mail, email or facsimile of such nonpayment, and is authorized to
debit the Escrow Account in the amount of such returned payment as well as any
interest earned on the amount of such payment.


3. (a)    (i) Subject to the provisions of subparagraphs 3(b)-3(g) below, once
the collected funds in the Escrow Account are an amount equal to or greater than
the Required Capital, the Escrow Agent shall promptly notify the Company and,
upon receiving written instruction from the Company, (A) promptly disburse to
the Company, by check, ACH or wire transfer, the funds in the Escrow Account
representing the gross purchase price for the Stock less any funds received from
Pennsylvania Subscribers and the Washington Subscribers, and (B) within five
business days after the first business day of the succeeding month, disburse to
the Company any interest thereon pursuant to the provisions of
subparagraph 3(g). After such time the Escrow Account shall remain open and the
Company shall continue to cause subscriptions for the Stock to be deposited
therein until the Company informs the Escrow Agent in writing to cease
depositing subscriptions received from Subscribers other than Pennsylvania
Subscribers and Washington Subscribers, and thereafter any subscription
documents and instruments of payment received by the Escrow Agent from
Subscribers other than Pennsylvania Subscribers and Washington Subscribers shall
be forwarded directly to the Company. For purposes of this Agreement, the term
“collected funds” shall mean all funds received by the Escrow Agent that have
cleared normal banking channels and are in the form of cash or cash equivalent.
After the satisfaction of the aforementioned provisions of this paragraph
3(a)(i), in the event the Company receives subscriptions made payable to the
Escrow Agent (other than subscriptions from Pennsylvania Subscribers and
Washington Subscribers), such subscription proceeds may continue to be received
in this account generally, but to the extent such proceeds shall not be subject
to escrow due to the satisfaction of the aforementioned provisions of this
paragraph 3(a)(i), such proceeds are not subject to this Escrow Agreement and at
the instruction of the Company to the Escrow Agent shall be transferred from the
Escrow Account or deposited directly into, as the case may be, a commercial
deposit account in the name of the Company (the “Deposit Account”) that has been
previously established by the Company, unless otherwise directed by the
Company.  The Company hereby covenants and agrees that it shall do all things
necessary in order to establish the Deposit Account, which, if established with
the Escrow Agent, shall be subject to the Escrow Agent’s usual account
guidelines and regulations, prior to its use.  No provisions of this Escrow
Agreement shall apply to the Deposit Account.

2

--------------------------------------------------------------------------------






(ii) regardless of any release of funds from the Escrow Account from Subscribers
other than Pennsylvania Subscribers, the Company, the Dealer Manager and
soliciting dealers shall continue to forward instruments of payment received
from Pennsylvania Subscribers for deposit into the Escrow Account to the Escrow
Agent until such time as the Company notifies the Escrow Agent in writing that
total subscription proceeds (including the amount then in the Escrow Account
from Pennsylvania Subscribers) equal or exceed the Pennsylvania Required
Capital. Promptly after receipt by the Escrow Agent of such notice, the Escrow
Agent shall (A) disburse to the Company, by check, ACH or wire transfer, the
funds then in the Escrow Account representing the gross purchase price for the
Stock from Pennsylvania Subscribers, and (B) within five business days after the
first business day of the succeeding month, disburse to the Company any interest
thereon pursuant to the provisions of subparagraph 3(g). Following such
disbursements, the Escrow Agent shall close the Escrow Account, and thereafter
any instruments of payment received by the Escrow Agent from Pennsylvania
Subscribers shall not be subject to this Escrow Agreement and shall be deposited
directly into the Deposit Account, as instructed in writing by the Company
pursuant to subparagraph 3(a)(i) above.


(iii) regardless of any release of funds from the Escrow Account from
Subscribers other than Washington Subscribers, the Company, the Dealer Manager
and soliciting dealers shall continue to forward instruments of payment received
from Washington Subscribers for deposit into the Escrow Account to the Escrow
Agent until such time as the Company notifies the Escrow Agent in writing that
total subscription proceeds (including the amount then in the Escrow Account
from Washington Subscribers) equal or exceed the Washington Required Capital.
Promptly after receipt by the Escrow Agent of such notice, the Escrow Agent
shall (A) disburse to the Company, by check, ACH or wire transfer, the funds
then in the Escrow Account representing the gross purchase price for the Stock
from Washington Subscribers, and (B) within five business days after the first
business day of the succeeding month, disburse to the Company any interest
thereon pursuant to the provisions of subparagraph 3(g). Following such
disbursements, any instruments of payment received by the Escrow Agent from
Washington Subscribers shall not be subject to this Escrow Agreement and shall
be deposited directly into the Deposit Account, as instructed in writing by the
Company pursuant to subparagraph 3(a)(i) above.


(b)    Within four business days of the close of business on the date that is
one year following the effective date of the Offering (the Company will notify
the Escrow Agent of the effective date of the Offering) (the “Expiration Date”),
the Escrow Agent shall promptly notify the Company if it is not in receipt of
evidence of deposits for the purchase of Stock providing for aggregate offering
proceeds that equal or exceed the Required Capital (from all sources). Within
ten days following the date of such notice, the Escrow Agent shall promptly
return directly to each Subscriber the collected funds deposited in the Escrow
Account on behalf of such Subscriber (unless earlier disbursed in accordance
with paragraph 3(c)), or shall return the instruments of payment delivered, but
not yet processed for collection prior to such time, in either case, together
with interest income (which interest shall be paid within five business days
after the first business day of the succeeding month) in the amounts calculated
pursuant to paragraph 7 for each Subscriber at the address provided by the
Dealer Manager or the Company to the Escrow Agent, which the Escrow Agent shall
be entitled to rely upon. Notwithstanding the above, in the event the Escrow
Agent has not received an executed IRS Form W-9 at such time for each
Subscriber, the Escrow Agent shall remit an amount to the Subscribers in
accordance with the provisions hereof, withholding the applicable percentage for
backup withholding required by the Internal Revenue Code, as then in effect,
from any interest income on subscription proceeds (determined in accordance with
paragraph 7) attributable to each Subscriber for whom the Escrow Agent does not
possess an executed IRS Form W-9. However, the Escrow Agent shall not be
required to remit any payments until the Escrow Agent has collected funds
represented by such payments.



3

--------------------------------------------------------------------------------




(c)    Notwithstanding subparagraphs 3(a) and 3(b) above, if the Escrow Agent is
not in receipt of evidence of subscriptions accepted on or before the close of
business on such date that is 120 days after the effective date of the Offering
(the “Initial Escrow Period”), and instruments of payment dated not later than
that date, for the purchase of Stock providing for total purchase proceeds from
all nonaffiliated sources that equal or exceed the Pennsylvania Required
Capital, the Escrow Agent shall promptly notify the Company. Thereafter, the
Company shall send to each Pennsylvania Subscriber by certified mail within ten
(10) calendar days after the end of the Initial Escrow Period a notification in
the form of Exhibit A. If, pursuant to such notification, a Pennsylvania
Subscriber requests the return of his or her subscription funds within ten (10)
calendar days after receipt of the notification (the “Request Period”), the
Escrow Agent shall, within ten (10) calendar days after receipt of such request,
refund directly to each Pennsylvania Subscriber the collected funds deposited in
the Escrow Account on behalf of such Pennsylvania Subscriber or shall return the
instruments of payment delivered, but not yet processed for collection prior to
such time, to the address provided by the Dealer Manager or the Company or their
respective agents to the Escrow Agent, which the Escrow Agent shall be entitled
to rely upon, together with interest income (which interest shall be paid within
five business days after the first business day of the succeeding month) in the
amounts calculated pursuant to paragraph 7. Notwithstanding the above, if the
Escrow Agent has not received an executed IRS Form W-9 is for such Pennsylvania
Subscriber, the Escrow Agent shall thereupon remit an amount to such
Pennsylvania Subscriber in accordance with the provisions hereof, withholding
the applicable percentage for backup withholding required by the Internal
Revenue Code, as then in effect, from any interest income earned on subscription
proceeds (determined in accordance with paragraph 7) attributable to such
Pennsylvania Subscriber. However, the Escrow Agent shall not be required to
remit such payments until the Escrow Agent has collected funds represented by
such payments.


(d)    The subscription funds of Pennsylvania Subscribers who do not request the
return of their subscription funds within the Request Period shall remain in the
Escrow Account for successive 120-day escrow periods (a “Successive Escrow
Period”), each commencing automatically upon the termination of the prior
Successive Escrow Period, and the Company and Escrow Agent shall follow the
notification and payment procedure set forth in subparagraph 3(c) above with
respect to the Initial Escrow Period for each Successive Escrow Period until the
occurrence of the earliest of (i) the Expiration Date (if the Company has not
received the Required Capital on or before the Expiration Date), (ii) the
receipt and acceptance by the Company of subscriptions for the purchase of Stock
with total purchase proceeds that equal or exceed the Pennsylvania Required
Capital and the disbursement of the funds from Pennsylvania Subscribers from the
Escrow Account on the terms specified herein, or (iii) all funds held in the
Escrow Account from Pennsylvania Subscribers having been returned to the
Pennsylvania Subscribers in accordance with the provisions hereof.


(e)    In the event that the Offering is terminated prior to the receipt of the
Washington Required Capital, the Company shall notify the Escrow Agent of the
termination of the Offering. Within ten days following the date of such notice,
the Escrow Agent shall promptly return directly to each Washington Subscriber
the collected funds deposited in the Escrow Account on behalf of such Washington
Subscriber, or shall return the instruments of payment delivered, but not yet
processed for collection prior to such time, in either case, together with
interest income (which interest shall be paid within five business days after
the first business day of the succeeding month) in the amounts calculated
pursuant to paragraph 7 for each such Washington Subscriber at the address
provided by the Dealer Manager or the Company to the Escrow Agent, which the
Escrow Agent shall be entitled to rely upon. Notwithstanding the above, in the
event the Escrow Agent has not received an executed IRS Form W-9 at such time
for any Washington Subscriber, the Escrow Agent shall remit an amount to such
Washington Subscriber in accordance with the provisions hereof, withholding the
applicable percentage for backup withholding required by the Internal Revenue
Code, as then in effect, from any interest income earned on subscription
proceeds (determined in accordance with paragraph 7) attributable to such
Washington Subscriber. However, the Escrow Agent shall

4

--------------------------------------------------------------------------------




not be required to remit such payments until the Escrow Agent has collected
funds represented by such payments.


(f)    If the Company rejects any subscription for which the Escrow Agent has
collected funds, the Escrow Agent shall, upon the written request of the
Company, promptly issue a refund to the rejected Subscriber at the address
provided by the Dealer Manager or the Company, which the Escrow Agent shall be
entitled to rely upon. If the Company rejects any subscription for which the
Escrow Agent has not yet collected funds but has submitted the Subscriber’s
check for collection, the Escrow Agent shall promptly return the funds in the
amount of the Subscriber’s check to the rejected Subscriber, at the address
provided by the Dealer Manager or the Company or their respective agents, which
the Escrow Agent shall be entitled to rely upon, after such funds have been
collected. If the Escrow Agent has not yet submitted a rejected Subscriber’s
check for collection, the Escrow Agent shall promptly remit the Subscriber’s
check directly to the Subscriber.


(g)    At any time after funds are disbursed upon the Company’s acceptance of
subscriptions pursuant to subparagraph 3(a) above, on the fifth business day
following the first business day of the next succeeding month following the date
of such acceptance, the Escrow Agent shall promptly provide directly to the
Company the amount of the interest payable to the Company. However, the Escrow
Agent shall not be required to remit any payments until the Escrow Agent has
collected the funds represented by such payments.


In the event that instruments of payment are returned for nonpayment, the Escrow
Agent is authorized to debit the Escrow Account in accordance with paragraph 2
hereof.


4.    The Escrow Agent shall provide to the Company monthly statements (or more
frequently as reasonably requested by the Company) which include, without
limitation, if such amounts are not available to the Company at least daily
pursuant to the “TrustDirect” program, the account balance in the Escrow
Account, the account balance of the funds in the Escrow Account from
Pennsylvania Subscribers, the account balance of the funds in the Escrow Account
from Washington Subscribers, and the activity in the Escrow Account and,
separately, the activity involving Pennsylvania Subscribers and Washington
Subscribers since the last report. The Escrow Agent will provide access to its
“TrustDirect” program to allow the Company to view account balances for the
Escrow Account and the funds in the Escrow Account from Pennsylvania Subscribers
and Washington Subscribers at any time.


5.    Prior to the disbursement of funds deposited in the Escrow Account in
accordance with the provisions of paragraph 3 hereof, the Escrow Agent shall
invest all of the funds deposited as well as earnings and interest derived
therefrom in the Escrow Account in the “Short-Term Investments” specified below
at the written direction of the Company, unless the costs to the Company for the
making of such investment are reasonably expected to exceed the anticipated
interest earnings from such investment in which case the funds and interest
thereon shall remain in the Escrow Account until the balance in the Escrow
Account reaches the minimum amount necessary for the anticipated interest
earnings from such investment to exceed the costs to the Company for the making
of such investment, as determined by the Company based upon applicable interest
rates. In the absence of written direction from the Company, the Escrow Agent
shall invest and reinvest all funds in UMB Money Market Special, a UMB Bank
interest-bearing money market account.


“Short-Term Investments” include obligations of, or obligations guaranteed by,
the United States government or bank money-market accounts or certificates of
deposit of national or state banks that have deposits insured by the Federal
Deposit Insurance Corporation (including certificates of deposit of any bank
acting as a depository or custodian for any such funds) which mature on or
before the Expiration Date, unless such instrument cannot be readily sold or
otherwise disposed of for cash by the Expiration Date without any dissipation of
the offering proceeds invested. Without limiting the generality of the
foregoing, Exhibit B hereto sets forth specific Short-Term Investments that
shall be deemed permissible investments hereunder.

5

--------------------------------------------------------------------------------






The following securities are not permissible investments:


(a)    money market funds;
(b)    corporate equity or debt securities;
(c)    repurchase agreements;
(d)    bankers’ acceptances;
(e)    commercial paper; and
(f)    municipal securities.


It is hereby expressly agreed and stipulated by the parties hereto that the
Escrow Agent shall not be required to exercise any discretion hereunder and
shall have no investment or management responsibility and, accordingly, shall
have no duty to, or liability for its failure to, provide investment
recommendations or investment advice to the parties hereto. It is the intention
of the parties hereto that the Escrow Agent shall never be required to use,
advance or risk its own funds or otherwise incur financial liability in the
performance of any of its duties or the exercise of any of its rights and powers
hereunder.


6.    The Escrow Agent is entitled to rely upon written instructions received
from the Company or the Dealer Manager or their respective agents, unless the
Escrow Agent has actual knowledge that such instructions are not valid or
genuine; provided that, if in the Escrow Agent’s opinion, any instructions from
the Company or the Dealer Manager or their respective agents are unclear, the
Escrow Agent may request clarification from the Company or the Dealer Manager or
their respective agents, as applicable, prior to taking any action, and if such
instructions continue to be unclear, the Escrow Agent may rely upon written
instructions from the Company’s legal counsel in distributing or continuing to
hold any funds. However, the Escrow Agent shall not be required to disburse any
funds attributable to instruments of payment that have not been processed for
collection, until such funds are collected and then shall disburse such funds in
compliance with the disbursement instructions from the Company or the Dealer
Manager or their respective agents.


7.    If (a) the Offering terminates prior to receipt of the Required Capital or
the Washington Required Capital, or (b) one or more Pennsylvania Subscribers
elects to have his or her subscription returned in accordance with paragraph 3,
interest income earned in the Escrow Account on subscription proceeds deposited
in the Escrow Account (the “Escrow Income”) shall be remitted to the applicable
Subscribers at the addresses provided by the Dealer Manager or the Company to
the Escrow Agent, which the Escrow Agent shall be entitled to rely upon, in
accordance with paragraph 3 and without any deductions for escrow expenses. The
Company shall reimburse the Escrow Agent for all escrow expenses. If the Escrow
Agent remits interest income pursuant to this Agreement, the Escrow Agent shall
be responsible for any necessary federal tax reporting associated with such
income; provided, however, that the Escrow Agent shall not be responsible for
any other tax reporting associated with this Agreement. The Escrow Agent shall
remit all such Escrow Income in accordance with paragraph 3. If the Company
chooses to leave the Escrow Account open to Subscribers other than Pennsylvania
Subscribers and Washington Subscribers after receiving the Required Capital,
then it shall make regular acceptances of such subscriptions therein, but no
less frequently than monthly, and the Escrow Income from the last such
acceptance shall be calculated and remitted to the Company pursuant to the
provisions of paragraph 3(g).


8.    The Escrow Agent shall receive compensation from the Company as set forth
in Exhibit C attached hereto, which such Exhibit C is hereby incorporated by
reference.


9.    In performing any of its duties hereunder, the Escrow Agent shall not
incur any liability to anyone for any damages, losses, or expenses, except for
willful misconduct, breach of trust, or gross negligence. Accordingly, the
Escrow Agent shall not incur any such liability with respect to any action taken
or omitted

6

--------------------------------------------------------------------------------




(a) in good faith upon advice of the Escrow Agent’s counsel given with respect
to any questions relating to the Escrow Agent duties and responsibilities under
this Agreement, or (b) in reliance upon any instrument, including any written
instrument or instruction provided for in this Agreement, not only as to its due
execution and validity and effectiveness of its provisions but also as to the
truth and accuracy of information contained therein, which the Escrow Agent
shall in good faith believe to be genuine, to have been signed or presented by a
proper person or persons and to conform to the provisions of this Agreement.


10.    The Company hereby agrees to indemnify and hold the Escrow Agent harmless
against any and all losses, claims, damages, liabilities, and expenses,
including reasonable attorneys’ fees and disbursements, that may be imposed on
or incurred by the Escrow Agent in connection with acceptance of appointment as
the Escrow Agent hereunder, or the performance of the duties hereunder,
including any litigation arising from this Agreement or involving the subject
matter hereof, except where such losses, claims, damages, liabilities, and
expenses result from willful misconduct, breach of trust, or gross negligence.


11.    In the event of a dispute between the parties hereto sufficient in the
Escrow Agent’s discretion to justify doing so, the Escrow Agent shall be
entitled to tender into the registry or custody of any court of competent
jurisdiction all money or property in its hands under this Agreement, together
with such legal pleadings as deemed appropriate, and thereupon be discharged
from all further duties and liabilities under this Agreement. In the event of
any uncertainty as to the duties hereunder, the Escrow Agent may refuse to act
under the provisions of this Agreement pending order of a court of competent
jurisdiction and shall have no liability to the Company or to any other person
as a result of such action. Any such legal action may be brought in such court,
as the Escrow Agent shall determine to have jurisdiction thereof. The filing of
any such legal proceedings shall not deprive the Escrow Agent of its
compensation earned prior to such filing.


12.    All communications and notices required or permitted by this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by messenger or by overnight delivery service or when received via
telecopy or other electronic transmission, in all cases addressed to the person
for whom it is intended at such person’s address set forth below or to such
other address as a party shall have designated by notice in writing to the other
party in the manner provided by this paragraph:


(a)    if to the Company:


Cole Office & Industrial REIT (CCIT II), Inc.
2325 E. Camelback Road, Suite 1100
Phoenix, Arizona 85016
Fax: (480) 449-7001
Attention: D. Kirk McAllaster, Jr.

7

--------------------------------------------------------------------------------






(b)    if to the Dealer Manager:


Cole Capital Corporation
2325 E. Camelback Road, Suite 1100
Phoenix, Arizona 85016
Fax: (480) 449-7001
Attention: Jeffrey C. Holland


(c)    if to the Escrow Agent:


UMB Bank, N.A.
Corporate Trust Department M/S 1020409
1010 Grand Blvd., 4th Floor
Kansas City, MO 64106
Attention: Lara Stevens


Each party hereto may, from time to time, change the address to which notices to
it are to be delivered or mailed hereunder by notice in accordance herewith to
the other parties.


13.    This Agreement shall be governed by the laws of the State of Arizona as
to both interpretation and performance without regard to the conflict of laws
rules thereof.


14.    The provisions of this Agreement shall be binding upon the legal
representatives, successors, and assigns of the parties hereto.


15.    The Company and the Dealer Manager hereby acknowledge that UMB Bank, N.A.
is serving as Escrow Agent only for the limited purposes herein set forth, and
hereby agree that they will not represent or imply that, by serving as Escrow
Agent hereunder or otherwise, have investigated the desirability or advisability
of investment in the Company or have approved, endorsed, or passed upon the
merits of the Stock or the Company, nor shall they use the name of the Escrow
Agent in any manner whatsoever in connection with the offer or sale of the Stock
other than by acknowledgment that is has agreed to serve as Escrow Agent for the
limited purposes herein set forth.


16.    This Agreement and any amendment hereto may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed to be an
original. Copies, telecopies, facsimiles, electronic files and other
reproductions of original executed documents shall be deemed to be authentic and
valid counterparts of such original documents for all purposes, including the
filing of any claim, action or suit in the appropriate court of law.


17.    Except as otherwise required for subscription funds received from
Pennsylvania Subscribers or Washington Subscribers as provided herein, in the
event that the Dealer Manager receives instruments of payment after the Required
Capital has been received and the proceeds of the Escrow Account have been
distributed to the Company, the Escrow Agent is hereby authorized to deposit
such instruments of payment within one (1) business day to any deposit account
as directed by the Company. The application of said funds into a deposit account
or to forward such funds directly to the Company, in either case directed by the
Company shall be a full acquittance to the Escrow Agent, who shall not be
responsible for the application of said funds thereafter.



8

--------------------------------------------------------------------------------




18.    The Escrow Agent shall be bound only by the terms of this Escrow
Agreement and shall not be bound by or incur any liability with respect to any
other agreements or understanding between any other parties, whether or not the
Escrow Agent has knowledge of any such agreements or understandings.


19.    Indemnification provisions set forth herein shall survive the termination
of this Agreement.


20.    In the event that any part of this Agreement is declared by any court or
other judicial or administrative body to be null, void, or unenforceable, said
provision shall survive to the extent it is not so declared, and all of the
other provisions of this Agreement shall remain in full force and effect.


21.    Unless otherwise provided in this Agreement, final termination of this
Escrow Agreement shall occur on the date that all funds held in the Escrow
Account are distributed either (a) to the Company or to Subscribers and the
Company has informed the Escrow Agent in writing to close the Escrow Account
pursuant to paragraph 3 hereof or (b) to a successor escrow agent upon written
instructions from the Company.


22.    Neither the Escrow Agent, nor its agents, shall have responsibility for
accepting, rejecting, or approving subscriptions. The Escrow Agent, or its
agent, shall complete an OFAC search, in compliance with its policy and
procedures, of each subscription check and shall inform the Company if a
subscription check fails the OFAC search. The Company shall provide a copy of
each subscription check in order that the Escrow Agent, or its agent, may
perform such OFAC search.


23.    This Agreement shall not be modified, revoked, released, or terminated
unless reduced to writing and signed by all parties hereto, subject to the
following paragraph.


If, at any time, any attempt is made to modify this Agreement in a manner that
would increase the duties and responsibilities of the Escrow Agent or to modify
this Agreement in any manner which the Escrow Agent shall deem undesirable, or
at any other time, the Escrow Agent may resign by providing written notice to
the Company and until (a) the acceptance by a successor escrow agent as shall be
appointed by the Company; or (b) thirty (30) days after such written notice has
been given, whichever occurs sooner, the Escrow Agent’s only remaining
obligation shall be to perform its duties hereunder in accordance with the terms
of the Agreement.


24.    The Escrow Agent may resign at any time from its obligations under this
Escrow Agreement by providing written notice to the Company. Such resignation
shall be effective on the date specified in such notice, which shall be not less
than thirty (30) days after such written notice has been given. The Escrow Agent
shall have no responsibility for the appointment of a successor escrow agent.


25.    The Escrow Agent may be removed for cause by the Company by written
notice to the Escrow Agent effective on the date specified in such written
notice. The removal of the Escrow Agent shall not deprive the Escrow Agent of
its compensation earned prior to such removal.


26.    The Company shall provide to Escrow Agent any documentation and
information reasonably requested by the Escrow Agent for it to comply with the
USA Patriot Act of 2001, as amended from time to time.


27.    If any state securities administrator requires the Company to cause the
Escrow Agent to notify such administrator when the Escrow Agent releases the
funds in the Escrow Account to the Company, the Company shall notify the Escrow
Agent of such requirement, and provide the Escrow Agent with the contact
information for such administrator.  The Escrow Agent agrees to notify such
administrator in writing when the Escrow Agent releases the funds in the Escrow
Account to the Company.  The Escrow Agent agrees to permit state securities
administrators to inspect the Escrow Agent’s records related to the Escrow
Account at any reasonable time at the location where the records are located,
and to copy any records that are inspected. 

9

--------------------------------------------------------------------------------






Agreed to as of the 25th day of October, 2013.
COLE OFFICE & INDUSTRIAL REIT (CCIT II), INC.
By: /s/ D. KIRK MCALLASTER, JR.
D. Kirk McAllaster, Jr.
Executive Vice President, Chief Financial Officer and Treasurer






COLE CAPITAL CORPORATION






By: /s/ JEFFREY C. HOLLAND
Jeffrey C. Holland
President and Treasurer




The terms and conditions contained above are hereby accepted and agreed to by:


UMB Bank, N.A. as Escrow Agent


By:
/s/ LARA L. STEVENS
Name:
Lara L. Stevens
Title:
Vice President








10

--------------------------------------------------------------------------------




EXHIBIT A


[Form of Notice to Pennsylvania Subscribers]


You have tendered a subscription to purchase shares of common stock of Cole
Office & Industrial REIT (CCIT II), Inc. (the “Company”). Your subscription is
currently being held in escrow. The guidelines of the Pennsylvania Securities
Commission do not permit the Company to accept subscriptions from Pennsylvania
residents until an aggregate of $125,000,000 of gross offering proceeds have
been received by the Company. The Pennsylvania guidelines provide that until
this minimum amount of offering proceeds is received by the Company, every 120
days during the offering period Pennsylvania subscribers may request that their
subscriptions be returned.


If you wish to continue your subscription in escrow until the Pennsylvania
minimum subscription amount is received, nothing further is required.


If you wish to terminate your subscription for the Company’s common stock and
have your subscription returned please so indicate below, sign, date, and return
to the Escrow Agent, UMB Bank, N.A.


I hereby terminate my prior subscription to purchase shares of common stock of
Cole Office & Industrial REIT (CCIT II), Inc. and request the return of my
subscription funds. I certify to Cole Office & Industrial REIT (CCIT II), Inc.
that I am a resident of Pennsylvania.




Signature:
 
Name:
 
 
(please print)
Date:
 

        


Please send the subscription refund to:
 
 
 
 







--------------------------------------------------------------------------------




EXHIBIT B


PERMISSIBLE ESCROW INVESTMENTS




(i)
Bank accounts;

(ii)
Bank money-market accounts;

(iii)
Short time certificates of deposit issued by a bank; and

(iv)
Short-term securities issued or guaranteed by the U.S. government







--------------------------------------------------------------------------------




EXHIBIT C




